

ASSET PURCHASE AGREEMENT


AGREEMENT, dated as of October 9, 2009 among Beyond Commerce, Inc, a Nevada
corporation with offices at 9029 South Pecos Road, Suite 2800, Henderson, NV
89074 (the “Company”), along with its wholly-owned subsidiary, LocalAdLink,
Inc., a Nevada corporation, with offices at  9029 South Pecos Road, Suite 2800,
Henderson, NV 89074 (the “Sub”) ( collectively, the "Seller") and OmniReliant
Holdings, Inc., a Nevada corporation with offices at 14375 Myerlake Circle,
Clearwater, FL 33760 ("Purchaser) (each, a “Party” and, collectively, the
“Parties”).


RECITALS


A.           Seller is engaged in the business of certain internet related
services and software.


B.           Purchaser desires to acquire certain assets from Seller.


C.           Seller desires to sell the same to Purchaser.


NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements herein set forth, the parties hereto hereby agree as
follows:


1.   Sale of Asset.  Subject to the terms and conditions of this Agreement, at
the closing under this Agreement (the "Closing"), Seller shall sell, convey,
assign, transfer and deliver to Purchaser, and Purchaser shall purchase, acquire
and accept from Seller all right, title, and interest in and to Seller’s assets,
patents and properties used in, useful to and/or relating to the Software (as
defined below), which shall include (but not be limited to) the following (the
"Asset"):


 
1.1
Software.  The LocalAdLink Software (“LAL”), including source codes, as updated,
the LAL name rights, and the LAL trademark, as well as any additional third
party codes that has been modified or integrated into the source codes to enable
the business process operations of LAL, including but not limited to the domain
URL assets (the "Software").



1.2 
Records.  All creative materials, advertising and promotional materials,
marketing materials, conference materials, database materials, supplier lists,
equipment repair, maintenance or service records, and all other printed or
written materials whether written or electronically stored or otherwise
recorded, as they relate to the Software.



It is expressly understood that Purchaser shall not assume, pay or be liable for
any liability or obligation of Seller of any kind or nature at any time existing
or asserted, whether, known, unknown, fixed, contingent or otherwise, not
specifically assumed herein by Purchaser.

 
 

--------------------------------------------------------------------------------

 


2.  Purchase Consideration.  In consideration of the purchase and sale of the
Asset, Purchaser shall (i) surrender and forgive certain debt evidenced by
original discount secured convertible debentures held in the name of the
Purchaser and issued by the Company (the “Surrendered Debentures”) in the
aggregate amount of Four Million Dollars ($4,000,000) and (ii) return for
cancellation associated warrants (the “Surrendered Warrants”).  The principal
amount of the Surrendered Debentures will be reduced by $4,000,000, as set forth
in more detail on Schedule 2.1. Additionally, on the Closing Date, the Purchaser
agrees to amend the maturity date of the Surrendered Debentures and the
remaining original issue discount secured convertible debentures (which
collectively will have a principal balance of $1,623,323)  by an additional
twelve (12) months from the date hereof at a ten percent (10%) interest rate
(the “Purchase Consideration”).


3.  Reserved.


4. Closing.


4.1          Place and Time.  The Closing shall take place at the offices of
Sichenzia Ross Friedman Ference LLP, 61 Broadway, 32nd Floor New York, New York
10006, on the date as set forth above  or at such other time or place as
Purchaser and Seller may mutually agree as may be evidenced by their effecting
the Closing (the "Closing Date").


4.2          Deliveries by Seller.  At the Closing Seller shall deliver the
following to the Purchaser:


(a)           The Asset


(b)           Such deeds, bills of sale, assignments and other instruments of
conveyance and transfer, and such powers of attorney, as shall be effective to
vest in Purchaser title to or other interest in, and the right to full custody
and control of, the Asset, free and clear of all liens, charges, encumbrances
and security interests whatsoever.


(c.) Source code and domain related Asset to be placed in escrow with the
following vendor prior to closing: http://www.ironmountain.com/ipm/escrow/


(d)           All other documents, certificates, instruments or writings
reasonably required by Purchaser to be delivered by Seller at or prior to the
Closing pursuant to this Agreement.


4.3          Deliveries by Purchaser.  At the Closing, Purchaser shall deliver
the following to the Seller:


(a)           the Purchase Consideration in the form of a Surrendered Debentures
and the Surrendered Warrants.


4.4          Proceedings.  All proceedings which shall be taken and all
documents which shall be executed and delivered by the parties on the Closing
Date shall be deemed to have been taken and executed simultaneously, and no
proceeding shall be deemed taken nor any documents executed or delivered until
all have been taken, executed and delivered.

 
 

--------------------------------------------------------------------------------

 
 
4.5          Conditions to Purchaser's Obligations.  The obligations of
Purchaser to effect the Closing shall be subject to the satisfaction at or prior
to the Closing of the following conditions, any one or more of which may be
waived by Purchaser:


(a)           The Seller will obtain executed waivers from any and all creditors
that hold a security interest in the Asset, waiving such security interest and
approving the filing of a UCC-3 Financing Statement amending their security
interest to remove the Asset therefrom;


(b)           The Seller will have filed or caused to be filed UCC-3 Financing
Statement(s) deleting the Asset from any and all UCC-1 Financing Statements
previously filed which may have included the Asset as part of a security
interest to third party secured creditors.


(c)            The Company (i) has entered into a Stock Purchase Agreement with
Zurvita Holdings, Inc. pursuant to which Zurvita Holdings, Inc. agrees to
purchase 8,000,000 shares of the Seller's common stock, in installments, at a
price of $0.10 per share (for a total of $800,000), and (ii) has purchased a
minimum of 3,000,000 of such shares concurrently with the Closing.


(d) There shall not be in effect any injunction, order or decree of a court of
competent jurisdiction that prohibits or delays consummation of any or all of
the transactions contemplated in this Agreement nor shall any proceeding seeking
any of the foregoing have been commenced.


(e)             The representations and warranties of Company and the Sub,
respectively, as set forth in this Agreement shall be true and correct in all
material respects as of the date of this Agreement and as of the Closing Date as
though made at such time.


(f)             Seller shall have performed and complied in all material
respects with the agreements contained in this Agreement required to be
performed and complied with by it prior to or at the Closing.


(g)             Purchaser shall have received a certificate to the effect set
forth in clauses (a), (b), (c), (d), (e) and (f) above signed by the Secretary
of the Company and the Sub, respectively, except that Section (c) herein shall
only apply to the Company.


4.6          Conditions to Seller's Obligations.  The obligations of Seller to
effect the Closing shall be subject to the satisfaction at or prior to the
Closing of the following conditions, any one or more of which may be waived by
Seller:


(a)             There shall not be in effect any injunction, order or decree of
a court of competent jurisdiction that prohibits or delays the consummation of
any or all of the transactions contemplated herein nor shall any proceeding
seeking any of the foregoing have been commenced.

 
 

--------------------------------------------------------------------------------

 


(b)             The representations and warranties of Purchaser, set forth in
this Agreement shall be true and correct in all material respects as of the date
of this Agreement and as of the Closing Date as though made at such time.


(c)Purchaser shall have performed and complied in all material respects with the
agreements contained in this Agreement required to be performed and complied
with by it prior to or at the Closing.


(d)           Seller shall have received a certificate to the effect set forth
in clauses (a), (b) and (c) above signed by the Secretary of Purchaser.


5.  Representations and Warranties of Seller.  The Company and the Sub, jointly
and severally hereby represent and warrant to the Purchaser that as follows:


5.1          Organization and Good Standing.  Seller is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada. Seller has full power and authority to own its properties and to carry
on its business as it is now being conducted. Seller is duly qualified to
transact business and is in good standing in each jurisdiction wherein the
nature of the business done or the property owned, leased or operated by it
requires such qualification, except where the failure to be so qualified would
not have a material adverse effect on the business, operations, properties,
prospects, liabilities, results of operations, Asset or condition (financial or
otherwise) of Seller.  True, correct and complete copies of Seller’s certificate
of incorporation and bylaws and all amendments thereto have been delivered to
Purchaser. The minutes and records of the Seller that have been made available
to Purchaser and are true, correct and complete in all material respects.
 
5.2  Corporate Authority, No Conflicts.
 
(a)           Seller has the right, power, authority and capacity to execute and
deliver this Agreement and to perform its obligations under this Agreement.


(b)           Neither the execution, delivery or performance of this Agreement
by Seller nor the consummation by Seller of the transactions contemplated hereby
will, directly or indirectly (with or without notice or lapse of time or both):


(i)           contravene, conflict with or result in a violation or breach of
(A) any provision of the organizational documents of Seller, (B) any resolution
adopted by the Board of Directors, or any committee thereof, or the owner of
Seller, (C) any legal requirement or any governmental order to which Seller or
any of the properties or assets owned or used by Seller may be subject, or (D)
any authorization, license or permit of any governmental authority, including
any private investigatory license or other similar license, which is held by
Seller or that otherwise relates to the business of, or any of the assets owned
or used by Seller;
 

 
 

--------------------------------------------------------------------------------

 
 
(ii)           result in a violation or breach of or constitute a default, give
rise to a right of termination, cancellation or acceleration, create any
entitlement to any payment or benefit or require the consent or approval of or
any notice to or filing with any third party under any contract to which Seller
is a party or to which it  or its properties or assets may be bound, or require
the consent or approval of or any notice to or filing with any governmental
authority to which the Seller or its properties or assets may be subject; or
 
(iii)           result in the imposition or creation of any encumbrance upon or
with respect to any of the properties or assets owned or used by Seller.
 
5.3          Compliance with Law; Governmental Authorizations.  To the best of
Seller’s knowledge, Seller is in compliance with all federal, state and local
laws, authorizations, licenses and permits of any governmental authority and all
governmental orders affecting the business, operations, properties or Asset of
Seller, including federal, state and local: (i) Occupational Safety and Health
Laws; (ii) private investigatory and other similar laws; (iii) the Fair Credit
Reporting Act and similar state and local laws; and (iv) laws regarding or
relating to trespass or violation of privacy rights.  Seller has not been
charged with violating, nor to the knowledge of Seller, threatened with a charge
of violating, nor, to the knowledge of Seller, is Seller under investigation
with respect to a possible violation of any provision of any federal, state or
local law relating to any of its respective businesses, operation, properties or
Asset.


5.4          Effect of Agreement.  This Agreement has been duly executed and
delivered by Seller and constitutes, and such other agreements and instruments
to be executed by Seller pursuant hereto, when so duly executed and delivered,
will constitute, legal, valid and binding obligations of Seller, enforceable in
accordance with their respective terms, except as such enforcement may be
limited by bankruptcy, insolvency, reorganization, receivership, moratorium or
other similar laws relating to or affecting the rights of creditors generally
and by general equity principles (regardless of whether such enforcement is
considered in a proceeding in equity or at law).


5.5          Title to Asset.  After giving effect to the transactions
contemplated by this Agreement, Purchaser will have good and valid title to the
Asset, free and clear of all, liens, encumbrances, restrictions, security
interests, mortgages, and claims (including any related to duty or customs).


5.6          Broker's Fees.  Seller has not employed any broker or finder or
incurred any liability for any broker's or finder's fees or commissions in
connection with this Agreement or the transactions contemplated herein.

 
 

--------------------------------------------------------------------------------

 

5.7          Noncontravention.  Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
(i) violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which the Purchaser is subject or any provision
of its charter or bylaws or (ii) conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify, or cancel, or require any notice
under any agreement, contract, lease, license, instrument, or other arrangement
to which the Purchaser is a party or by which it is bound or to which any of its
asset is subject. The Purchaser does not need to give any notice to, make any
filing with, or obtain any authorization, consent, or approval of any government
or governmental agency in order for the Parties to consummate the transactions
contemplated by this Agreement.


5.8          Intellectual Property.


(a)           The Seller owns or has the right to use pursuant to license,
sublicense, agreement or permission all intellectual property necessary or
desirable for the operation of the Asset as presently conducted and as presently
proposed to be conducted (the “Intellectual Property”).  Each item of the
Intellectual Property owned or used by the Seller as it relates to the Asset
immediately prior to the Closing hereunder will be owned by the Purchaser on
identical terms and conditions immediately subsequent to the Closing
hereunder.  The Seller has taken all necessary and desirable action to maintain
and protect each item of Intellectual Property that it owns or uses.


(b)           To the knowledge of the Seller, Seller has not interfered with,
infringed upon, misappropriated, or otherwise come into conflict with any
Intellectual Property rights of third parties, and none of the directors and
officers (and employees with responsibility for Intellectual Property matters)
of the Seller has ever received any charge, complaint, claim, demand, or notice
alleging any such interference, infringement, misappropriation or violation
(including any claim that the Seller must license or refrain from using any
Intellectual Property rights of any third party).  To the knowledge of any of
the directors and officers (and employees with responsibility for Intellectual
Property matters) of the Seller, no third party has interfered with, infringed
upon, misappropriated, or otherwise come into conflict with any Intellectual
Property rights of the Seller.


(c)           Schedule 5.8 identifies each patent or registration which has been
issued to the Seller with respect to the Intellectual Property, identifies each
pending patent application or application for registration which any of the
Seller has made with respect to the Intellectual Property, and identifies each
license, agreement, or other permission which the Seller has granted to any
third party with respect to the Intellectual Property (together with any
exceptions). The Seller has delivered to the Purchaser correct and complete
copies of all such patents, registrations, applications, licenses, agreements,
and permissions (as amended to date) and has made available to the Purchaser
correct and complete copies of all other written documentation evidencing
ownership and prosecution (if applicable) of each such item. Schedule 5.8 also
identifies each trade name or unregistered trademark used by the Seller in
connection with any of its businesses. With respect to each item of Intellectual
Property required to be identified in Schedule 5.8:

 
 

--------------------------------------------------------------------------------

 


 
(i)
the Seller possesses all right, title, and interest in and to the item, free and
clear of any Security Interest, license, or other restriction;



 
(ii)
the item is not subject to any outstanding injunction, judgment, order, decree,
ruling, or charge;



 
(iii)
no action, suit, proceeding, hearing, investigation, charge, complaint, claim,
or demand is pending or, to the knowledge of the directors and officers (and
employees with responsibility for Intellectual Property matters) of the Seller
is threatened which challenges the legality, validity, enforceability, use, or
ownership of the item; and



 
(iv)
the Seller has never agreed to indemnify any person or entity for or against any
interference, infringement, misappropriation, or other conflict with respect to
the item.
         
Schedule 5.8 identifies each item of Intellectual Property that any third party
owns and that the Seller uses pursuant to license, sublicense, agreement, or
permission. The Seller has delivered to the Purchaser correct and complete
copies of all such licenses, sublicenses, agreements, and permissions (as
amended to date). With respect to each item of Intellectual Property required to
be identified in Schedule 5.8;



 
(i)
the license, sublicense, agreement, or permission covering the item is legal,
valid, binding, enforceable, and in full force and effect;



 
(ii)
the license, sublicense, agreement, or permission will continue to be legal,
valid, binding, enforceable, and in full force and effect on identical terms
following the consummation of the transactions contemplated hereby;



 
(iii)
no party to the license, sublicense, agreement, or permission is in breach or
default, and no event has occurred which with notice or lapse of time would
constitute a breach or default or permit termination, modification, or
acceleration thereunder;



 
(iv)
no party to the license, sublicense, agreement, or permission has repudiated any
provision thereof;



 
(v)
with respect to each sublicense, the representations and warranties set forth in
subsections (A) through (D) above are true and correct with respect to the
underlying license;


 
 

--------------------------------------------------------------------------------

 


 
(vi)
the underlying item of Intellectual Property is not subject to any outstanding
injunction, judgment, order, decree, ruling, or charge;



 
(vii)
no action, suit, proceeding, hearing, investigation, charge, complaint, claim,
or demand is pending or, to the knowledge of the the directors and officers (and
employees with responsibility for Intellectual Property matters) of the Seller
is threatened which challenges the legality, validity, or enforceability of the
underlying item of Intellectual Property; and



 
(viii)
the Seller has not granted any sublicense or similar right with respect to the
license, sublicense, agreement, or permission.



5.9        Assets.  The Asset being sold hereunder does not represent 100% of
the property and assets of the Seller and as such, approval of the shareholders
of the Seller representing at least a majority of the voting power is not
required.


5.10      Disclosure.  No representation or warranty by Seller in this
Agreement, nor in any certificate, schedule or exhibit delivered or to be
delivered pursuant to this Agreement contains or will contain any untrue
statement of material fact, or omits or will omit to state a material fact
necessary to make the statements herein or therein, in light of the
circumstances under which they were made, not misleading.


5.11      Liabilities.  Obligations of any pre-existing liabilities of the
Seller prior to the sale of Asset remain the obligation of the Seller.


5.12      No Material Adverse Change.  Since the date of the Seller’s latest SEC
filings, there has not been a material adverse change in the business, except as
set forth on Schedule 5.12.


           5.13      Reserved.


5.14      Condition and Sufficiency of Asset. The Asset is in good operating
condition and repair, and is adequate for the uses to which it is being put, and
the Asset is not in need of maintenance or repairs except for ordinary, routine
maintenance and repairs that are not material in nature or cost. The Asset is
sufficient for the continued conduct of its business after the Closing in
substantially the same manner as conducted prior to the Closing.


5.15      Legal Proceedings.  There is no pending claim, action, investigation,
arbitration, litigation, suit or other proceeding (“Proceeding”):


(a)  that has been commenced by or against the Seller or that otherwise relates
to or may affect the business of, or any of the properties or assets owned, held
or used by, the Seller; or


(b)  that challenges, or that may have the effect of preventing, delaying,
making illegal, or otherwise interfering with, any of the transactions
contemplated hereby.

 
 

--------------------------------------------------------------------------------

 
 
To the knowledge of the Seller, (A) no such Proceeding has been threatened, and
(B) no event has occurred or circumstance exists that may give rise to or serve
as a basis for the commencement of any such Proceeding.
 
6.  Reserved.


7. Representations and Warranties of Purchaser.  Purchaser hereby represents and
warrants to Seller as follows:


7.1          Organization and Good Standing.  Purchaser is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada.   Purchaser has full corporate power and authority to own its properties
and to carry on its business as it is now being conducted.  Purchaser is duly
qualified to transact business and is in good standing in each jurisdiction
wherein the nature of the business done or the property owned, leased or
operated by it requires such qualification, except where the failure to be so
qualified would not have a material adverse effect on the business, operations,
properties, prospects, liabilities, results of operations, assets or condition
(financial or otherwise) of Purchaser.


7.2    Corporate Authority, No Conflicts.


(a)           Purchaser has the right, power, authority and capacity to execute
and deliver this Agreement and to perform its obligations under this Agreement.


(b)           Neither the execution, delivery or performance of this Agreement
by Purchaser nor the consummation by Purchaser of the transactions contemplated
hereby will, directly or indirectly (with or without notice or lapse of time or
both):


(i)           contravene, conflict with or result in a violation or breach of
(A) any provision of the organizational documents of Purchaser, (B) any
resolution adopted by the Board of Directors, or any committee thereof, or the
owner of Purchaser, (C) any legal requirement or any governmental order to which
Purchaser or any of the properties or assets owned or used by Purchaser may be
subject, or (D) any authorization, license or permit of any governmental
authority, including any private investigatory license or other similar license,
which is held by Purchaser or that otherwise relates to the business of, or any
of the assets owned or used by Purchaser;
 
(ii)           result in a violation or breach of or constitute a default, give
rise to a right of termination, cancellation or acceleration, create any
entitlement to any payment or benefit or require the consent or approval of or
any notice to or filing with any third party under any contract to which
Purchaser is a party or to which it  or its properties or assets may be bound,
or require the consent or approval of or any notice to or filing with any
governmental authority to which the Purchaser or its properties or assets may be
subject; or

 
 

--------------------------------------------------------------------------------

 
 
(iii)           result in the imposition or creation of any encumbrance upon or
with respect to any of the properties or assets owned or used by Purchaser.
 
7.3           No Undisclosed Liabilities.  Purchaser has no material liabilities
or obligations of any nature (whether absolute, accrued, contingent, or
otherwise) except for liabilities or obligations reflected or reserved against
in the its financial statements filed with the Securities and Exchange
Commission and current liabilities incurred in the ordinary course of business
since the date of the therefrom, which current liabilities are consistent with
the representations and warranties contained in this Agreement and will not,
individually or in the aggregate, have a material adverse effect on the
business, operations, properties, prospects, liabilities, results of operations,
assets or condition (financial or otherwise) of Purchaser.


7.4           Taxes.  Purchaser has properly and timely filed all federal, state
and local Tax returns and has paid all Taxes, assessments and penalties due and
payable. All such Tax returns were complete and correct in all respects as
filed, and no claims have been assessed with respect to such returns. The
provisions made for Taxes on the balance sheet of the Purchaser included in the
financial statements of the Purchaser which have been filed with the Securities
and Exchange Commission are sufficient in all respects for the payment of all
Taxes whether disputed or not that are due or are hereafter found to have been
due with respect to the conduct of the business of the Purchaser up to and
through the date of such financial statements. There are no present, pending, or
threatened audit, investigations, assessments or disputes as to Taxes of any
nature payable by the Purchaser, nor any Tax liens whether existing or inchoate
on any of the assets of the Purchaser, except for current year Taxes not
presently due and payable. The federal income Tax returns of the Purchaser have
never been audited. No IRS or foreign, state, county or local Tax audit is
currently in progress. The Purchaser has not waived the expiration of the
statute of limitations with respect to any Taxes. There are no outstanding
requests by the Purchaser for any extension of time within which to file any Tax
return or to pay Taxes shown to be due on any Tax return. Other than with
respect to the Purchaser, the Purchaser is not liable for Taxes of any other
person or entity or is currently under any contractual obligation to indemnify
any person or entity with respect to Taxes or is a party to any Tax sharing
agreement or any other agreement providing for payments by the Purchaser with
respect to Taxes.


For purposes of this Agreement, the term “Tax” shall mean any United States
federal, national, state, provincial, local or other jurisdictional income,
gross receipts, property, sales, use, license, excise, franchise, employment,
payroll, estimated, alternative or add-on minimum, ad valorem, transfer or
excise tax, or any other tax, custom, duty, governmental fee or other like
assessment or charge imposed by any governmental authority, together with any
interest or penalty imposed thereon.


7.5           Effect of Agreement.  This Agreement has been duly executed and
delivered by Purchaser and constitutes, and each other agreement, document or
instrument to be executed by Purchaser pursuant hereto, when so duly executed
and delivered, will constitute, legal, valid and binding obligations of
Purchaser, enforceable against Purchaser in accordance with their terms, except
as such enforcement may be limited by bankruptcy, insolvency, reorganization,
receivership, moratorium or other similar laws relating to or affecting the
rights of creditors generally and by general equity principles (regardless of
whether such enforcement is considered in a proceeding in equity or at law).

 
 

--------------------------------------------------------------------------------

 




7.6           Knowledge.  Purchaser's determination with respect to entering
into this Agreement was based solely on the knowledge of its officers and
directors and the representations and warranties made by Seller
herein.  Purchaser has not relied on any representations or warranties of any
Seller or any agent of any Seller, whether implied or otherwise, other than
those expressly made by Seller in this Agreement, in making its determination to
enter into and consummate this Agreement.


7.7           Broker's Fees.  Purchaser has not employed any broker or finder or
incurred any liability for any broker's or finder's fees or commissions in
connection with this Agreement or the transactions contemplated herein.


8.           Pre-Closing Covenants.


8.1           Transition.  This Agreement is subject to a full and timely
transition of the LAL operations, technology platform and associated LAL
representatives to the Purchaser and its licensees.  “Transition” is defined,
for purposes herein, as the ability for the Purchaser, to be fully functional to
operate and sell LAL products independently from BYOC resources.  The Seller
hereby agrees to train the employees of the Purchaser (or Purchaser's licensee,
Zurvita Holdings, Inc.) and provide support services to transition the LAL
operations, technology platform and associated LAL representatives to the
Purchaser and its licensees.  The Seller will train the employees of the
Purchaser and Purchaser’s licensee, Zurvita Holdings, Inc. (“Zurvita”), to
manage the Software platform, along with all relevant functions which allow the
Purchaser and/or Zurvita to sell ads and manage the entire Software platform and
processes independently while working out of the Seller’s main offices.  If the
Transition requirements are not satisfied or the Company breaches its
obligations under Section 4.6(e) of the Stock Purchase Agreement dated October
9, 2009 between the Company and Zurvita, this Agreement will be deemed null and
void.


8.2           Reserved.


8.3           Compliance with Conditions.  The parties hereto shall use their
best efforts to cause the Closing to be consummated and to cause the execution
and delivery of the documents referred to in Section 4 hereof and to bring about
the satisfaction of the conditions to the obligations of the parties hereto set
forth herein.


8.4           Update of Exhibits.  From and after the date hereof and up to the
Closing Date, the parties hereto shall update the exhibits to this Agreement to
the extent necessary to make such exhibits true and accurate as of the Closing
Date and shall deliver copies of such updated exhibits to Purchaser or Seller,
as the case may be, immediately upon their preparation.


8.5           Consents.  From and after the date hereof, the parties hereto
shall use their best efforts to obtain all of the certificates, authorizations,
consents or approvals required as set forth herein.  Evidence of such
certificates, authorizations, consents or approvals shall be delivered to
Purchaser or Seller, as the case may be, on or prior to the Closing.

 
 

--------------------------------------------------------------------------------

 
 


8.6          Business Practices.  From and after the date hereof, Seller shall
continue to run the business of Seller in a manner consistent with past business
practices including the satisfaction of all of its then current obligations to
ensure a smooth and timely transition as noted in 8.1 above.


9.           Indemnifications by Seller and Purchaser.


9.1          Indemnification by Seller.  Seller shall indemnify and hold
harmless Purchaser and shall reimburse Purchaser, for any loss, liability,
claim, damage, expense (including, without limitation, costs of investigation
and defense and reasonable attorney's fees) or diminution of value
(collectively, "Damages") arising from or in connection with:


(a)           any inaccuracy in any of the representations and warranties of
Seller in this Agreement or in any certificate delivered by Seller pursuant to
this Agreement, or any actions, omissions or state of facts inconsistent with
any such representation or warranty (for purposes of this clause (a), each
schedule and exhibit to this Agreement shall be deemed a representation and
warranty);


(b)           any failure by Seller to perform or comply with any agreement made
by it under this Agreement;


(c)           any operations or business conducted, commitment made, service
rendered or condition existing or any action taken or omitted by or on behalf of
Seller, except for any claims for which Purchaser is required to indemnify
Seller pursuant to this Agreement;


(d)           any claim by any person for brokerage or finder's fees or
commissions or similar payments based upon any agreement or understanding
alleged to have been made by any such person with Seller (or any person acting
on its behalf) in connection with any of the transactions contemplated herein;
and


(e)           Seller's failure to comply with the "Bulk Sales Laws" under the
Uniform Commercial Code;


provided, however, that (i) Seller shall have no obligation to indemnify
Purchaser for Damages until the aggregate Damages exceed $20,000 and, in such
event, for the full amount of such Damages, (ii) Seller' aggregate liability for
Damages shall in no event exceed the Purchase Consideration, and (iii) Seller
shall have no obligation to indemnify Purchaser for any claims made by Purchaser
after eighteen (24) months after the Closing Date.


9.2          Indemnification by Purchaser.  Purchaser shall indemnify and hold
harmless Seller, and shall reimburse Seller, for any Damages arising from or in
connection with:

 
 

--------------------------------------------------------------------------------

 

(a)           any inaccuracy in any of the representations and warranties of
Purchaser in this Agreement or in any certificate delivered by Purchaser
pursuant to this Agreement, or any actions, omissions or state of facts
inconsistent with any such representation or warranty (for purposes of this
clause (a), each schedule and exhibit to this Agreement shall be deemed a
representation and warranty);


(b)           any failure by Purchaser to perform or comply with any agreement
made by it under this Agreement;


(c)           any claim by any person for brokerage or finder's fees or
commissions or similar payments based upon any agreement or understanding
alleged to have been made by such person with Purchaser (or any person acting on
its behalf, regardless of whether such person purported to act on behalf of
Seller) in connection with any of the transactions contemplated in this
Agreement; and


(d)           obligations with respect to any product liability associated with
the Asset for the period after the Closing Date; provided, however, that (i)
Purchaser shall have no obligation to indemnify Seller for Damages until the
aggregate Damages exceed $20,000, each and, in such event, for the full amount
of such Damages, (ii) Purchaser's aggregate liability for Damages shall in no
event exceed the Purchase consideration, and (iii) Purchaser shall have no
obligation to indemnify Seller for any claims made by the Seller under this
Agreement after eighteen (18) months after the Closing Date.


9.3          Reserved.


9.4          Procedure for Indemnification.  Promptly after receipt by an
indemnified party under Section 9.1or 9.2 hereof of notice of the commencement
of any action or assertion of any claim, such indemnified party shall, if a
claim in respect thereof is to be made against an indemnifying party under such
Section, give notice to the indemnifying party of the commencement or assertion
thereof, but the failure so to notify the indemnifying party shall not relieve
it of any liability that it may have to any indemnified party except to the
extent the indemnifying party demonstrates that the defense of such action is
materially prejudiced thereby.  If any such action shall be brought against an
indemnified party and it shall give notice to the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate
therein and, to the extent that it shall wish, to assume the defense thereof
with counsel satisfactory to such indemnified party and, after notice from the
indemnifying party to such indemnified party of its election so to assume the
defense thereof, the indemnifying party shall not be liable to such indemnified
party under such Section for any fees of other counsel or any other expenses, in
each case subsequently incurred by such indemnified party in connection with the
defense thereof, other than reasonable costs of investigation.  If an
indemnifying party assumes the defense of such an action:


(a)           no compromise or settlement thereof may be effected by the
indemnifying party without the indemnified party's consent which shall not be
unreasonably withheld unless (i) there is no finding or admission of any
violation of law or any violation of the rights of any person and no effect on
any other claims that may be made against the indemnified party and (ii) the
sole relief provided is monetary damages that are paid in full by the
indemnifying party; and

 
 

--------------------------------------------------------------------------------

 


(b)           the indemnifying party shall have no liability with respect to any
compromise or settlement thereof effected without its consent.  If notice is
given to an indemnifying party of the commencement of any action and it does
not, within ten (10) business days after the indemnified party's notice is
given, give notice to the indemnified party of its election to assume the
defense thereof, the indemnifying party shall be bound by any determination made
in such action or any compromise or settlement thereof effected by the
indemnified party.  Notwithstanding the foregoing, if an indemnified party
determines in good faith that there is a reasonable probability that an action
may materially and adversely affect it or its affiliates other than as a result
of monetary damages, such indemnified party may, by notice to the indemnifying
party, assume the exclusive right to defend, compromise or settle such action at
its cost or expense, but the indemnifying party shall not be bound by any
determination of an action so defended or any compromise or settlement thereof
effected without its consent (which shall not be unreasonably withheld).


10.         Miscellaneous.


10.1        License.   The Parties hereto hereby agree in good faith to engage
in the future negotiations of a license agreement whereby the Licensor may
license the Asset to Licensee pursuant to mutually agreed upon terms and
conditions.  Notwithstanding the foregoing, the failure of the Parties to enter
into such license agreement shall not be considered a breach of either Party’s
respective obligations under this Agreement.


10.2        Bulk Sales Laws:  The Parties hereto hereby agree to waive
compliance with "Bulk Sales Laws" under the Uniform Commercial Code and the
related notice provisions thereof.


10.3        Survival.  All representations, warranties and agreements contained
in this Agreement or in any certificate delivered pursuant to this Agreement
shall survive eighteen (24) months after Closing.


10.4        Waivers and Amendments.


(a)           This Agreement may be amended, modified or supplemented only by a
written instrument executed by the parties hereto.  The provisions of this
Agreement may be waived only by an instrument in writing executed by the party
granting the waiver.  No action taken pursuant to this Agreement, including
without limitation, any investigation by or on behalf of any party, shall be
deemed to constitute a waiver by the party taking such action of compliance with
any representation, warranty, covenant or agreement contained herein.  The
waiver by any party hereto of a breach of any provision of this Agreement shall
not operate or be construed as a further or continuing waiver of such breach or
as a waiver of any other or subsequent breach.

 
 

--------------------------------------------------------------------------------

 

(b)           No failure on the part of any party to exercise, and no delay in
exercising any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy.  All remedies hereunder are cumulative and are
not exclusive of any other remedies provided by law.


10.5        Fees and Expenses.  The Seller shall be responsible for all fees and
expenses incurred in connection with this transaction.


10.6        Notices.  All notices, requests, demands and other communications
that are required or may be given under this Agreement shall be in writing and
shall be deemed to have been duly given or made:  if by hand, immediately upon
delivery; if by telex, telecopier, telegram or similar electronic device,
immediately upon sending, provided it is sent on a business day, but if not,
then immediately upon the beginning of the first business day after being sent;
if by Federal Express, Express Mail or any other overnight delivery service, on
the first business day after dispatch; if by registered or certified mail,
return receipt requested, upon receipt by the addressee.  All notices, requests
and demands are to be given or made to the parties at the following addresses
(or to such other address as either party may designate by notice in accordance
with the provisions of this paragraph):


If to Company:
Beyond Commerce, Inc.
 
9029 South Pecos, Suite 2800
 
Henderson, NV 89074
 
Telephone:702.463.7000
 
Facsimile:702.463.7007
   
If to Sub:
LocalAdLink, Inc.
 
9029 South Pecos, Suite 2800
 
Henderson, NV 89074
 
Telephone:702.463.7000
 
Facsimile:702.463.7007
   
If to Purchaser:
OmniReliant Holdings, Inc.
 
14375 Myerlake Circle
 
Clearwater, FL 33760
 
Telephone: 727.230.1031
 
Facsimile: 727.230.1032



10.7        Entire Agreement.  This Agreement and the schedules and exhibits
hereto set forth the entire agreement and understanding between the parties
hereto with respect to the subject matter hereof and supersede any prior
negotiations, agreements, letters of intent, understandings or arrangements
between the parties hereto with respect to the subject matter hereof.

 
 

--------------------------------------------------------------------------------

 

10.8        Binding Effect, Benefits, Construction.  This Agreement shall inure
to the benefit of and be binding upon the parties hereto and their respective
successors.  Nothing in this Agreement, expressed or implied, is intended to
confer on any person other than the parties hereto, or their respective
successors, any rights, remedies, obligations or liabilities under or by reason
of this Agreement.


10.9        Non-Assignability.  This Agreement and any rights pursuant hereto
shall not be assignable by any party hereto without the prior written consent of
the other party.


10.10      Counsel.  Each Party acknowledges that it has been advised by
competent and independent legal counsel of their own choosing in connection with
the execution of this Agreement, that it understands their rights and
obligations hereunder, and that it is entering into this Agreement of its own
free will.  Each Party agrees to bear its own costs and attorneys’ fees which
have been or may be incurred in connection with the negotiation and consummation
of this Agreement or any action to enforce the provisions of this Agreement


10.11      Applicable Law, Venue, Jurisdiction.  This Agreement shall be
governed by, and construed in accordance with, the internal laws of the State of
New York without regard to the choice of law principles thereof.  Each of the
parties hereto irrevocably submits to the exclusive jurisdiction of the courts
of the State of New York, County of New York for the purpose of any suit,
action, proceeding or judgment relating to or arising out of this Agreement and
the transactions contemplated hereby.  Service of process in connection with any
such suit, action or proceeding may be served on each party hereto anywhere in
the world by the same methods as are specified for the giving of notices under
this Agreement.  Each of the parties hereto irrevocably consents to the
jurisdiction of any such court in any such suit, action or proceeding and to the
laying of venue in such court.  Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.
 
.           10.11      Section and Other Headings.  The section and other
headings contained in this Agreement are for reference purposes only and shall
not affect the meaning or interpretation of this Agreement.


10.12      Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Purchaser and Seller have caused this Agreement to be signed
by their duly authorized respective officers all as of the date first written
above.


COMPANY:
BEYOND COMMERCE, INC.
 
A Nevada Corporation
       
By:
   
Name: Mark Noffke
 
Title: Chief Financial Officer
     
SUB:
LOCALADLINK, INC.
 
A Nevada Corporation
       
By:
   
Name: Mark Noffke
 
Title: Chief Financial Officer
     
PURCHASER:
OMNIRELIANT HOLDINGS, INC.
 
A Nevada Corporation
       
By:
   
Name: Paul Morrison
 
Title:  Chief Executive Officer


 
 

--------------------------------------------------------------------------------

 


Schedule 2.1 The Purchase Consideration


SURRENDERED DEBENTURES
 
1.
Debenture dated June 29, 2009- Face value of $583,330

 
2.
Debenture dated July 2, 2009- Face value of $583,330

 
3.
Debenture dated July 10, 2009- Face value of $583,330

 
4.
Debenture dated July 21, 2009- Face value of $1,750,010

 
5.
Debenture dated July 30, 2009- Face value $641,663- reduce to Face Value of
$141,663

SURRENDERED WARRANTS
 
1.
Warrant issued June 29, 2009 to purchase 2,499,986 shares of common stock

 
2.
Warrant issued July 2, 2009 to purchase 2,499,986 shares of common stock

 
3.
Warrant issued July 10, 2009 to purchase 2,499,986 shares of common stock

 
4.
Warrant issued July 21, 2009 to purchase 7,500,042 shares of common stock

 
5.
Warrant issued July 30, 2009 to purchase 2,750,000 shares of common stock

 
6.
Warrant issued August 11, 2009 to purchase 1,250,000 shares of common stock
reduced to right to purchase 678,963 shares of common stock



Schedule 5.8 Intellectual Property
ByDesign
iCentris
CRM
RackSpace
Search Boost
RightNow Technologies
LasVegas.net
LocalAdLink


Schedule 5.12 Material Adverse Changes
Seller has not been able to pay commissions to its reps, but the Asset still is
functional in its entirety.

 
 

--------------------------------------------------------------------------------

 